     Case 2:13-cv-00193 Document 1164 Filed on 06/18/19 in TXSD Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

MARC VEASEY et al.,                          §
         Plaintiffs,                         §
                                             §
v.                                           §
                                             §    Civil Action No. 2:13-cv-193 (NGR)
GREG ABBOTT, et al.,                         §
         Defendants,                         §
                                             §
                                             §


     UNOPPOSED MOTION TO EXTEND TIME TO FILE RESPONSE TO
       PRIVATE PLAINTIFFS’ MOTIONS FOR ATTORNEY’S FEES

        The State Defendants file this unopposed motion to extend the time to respond

to the Private Plaintiffs’ Motions for Attorney’s Fees. The Private Plaintiffs have

advised the State Defendants that they do not oppose the request for extension of

time.

        On April 11, 2019, the Private Plaintiffs filed individual motions for attorney’s

fees incurred during the State Defendants’ appeal of the district court’s order

awarding attorney’s fees. The deadline for the State Defendants’ response is June 20,

2019. The requested extension is based on the Private Plaintiffs supplementing

requested documentation and/or revising their previously filed affidavits by July 12,

2019. The State Defendants respectfully request an extension of the current deadline

to respond to the Private Plaintiffs’ individual motions for attorney’s fees to August

2, 2019, after the expected supplementation and/or revised affidavits are received

from the Private Plaintiffs. Federal Rule of Civil Procedure 6(b) permits the Court to



                                            1
    Case 2:13-cv-00193 Document 1164 Filed on 06/18/19 in TXSD Page 2 of 3



extend the deadline for good cause.       Good cause exists since the parties are

attempting to confer on various matters regarding the motions for attorney’s fees.

The extension will not cause any undue prejudice to the Private Plaintiffs, all of whom

are unopposed to the extension of time.

      The State Defendants therefore respectfully request an order extending the

time to respond to the Private Plaintiffs’ motions to August 2, 2019.


Dated: June 18, 2019
                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                        JEFFREY C. MATEER
                                        First Assistant Attorney General

                                        DARREN L. MCCARTY
                                        Deputy Attorney General for Civil Litigation

                                        THOMAS A. ALBRIGHT
                                        Chief-General Litigation Division

                                         /s/Dominique G. Stafford
                                         DOMINIQUE G. STAFFORD
                                         Texas Bar No. 24079382
                                         SUMMER R. LEE
                                         Texas Bar No. 24046283
                                         Assistant Attorneys General
                                         Office of the Attorney General
                                         General Litigation Division
                                         P.O. Box 12548, Capitol Station
                                         Austin, TX 78711-2548
                                         (512) 463-2120 PHONE
                                         (512) 320-0667 FAX
                                         Dominique.Stafford@oag.texas.gov
                                         Summer.Lee@oag.texas.gov
                                        Attorneys for the State of Texas




                                           2
   Case 2:13-cv-00193 Document 1164 Filed on 06/18/19 in TXSD Page 3 of 3




                       CERTIFICATE OF CONFERENCE

      I hereby certify that, on June 13, 2019, counsel for the State Defendants

conferred with counsel for the Private Plaintiffs regarding its request to extend the

time to respond to the motion. Counsel for the Private Plaintiffs indicated that they

are unopposed to the State Defendants’ request for an extension of time.


                                       /s/ Dominique G. Stafford
                                       DOMINIQUE G. STAFFORD
                                       Assistant Attorney General


                          CERTIFICATE OF SERVICE

       I certify that, on June 18, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notice of such filing to
all registered CM/ECF users.


                                       /s/ Dominique G. Stafford
                                       DOMINIQUE G. STAFFORD
                                       Assistant Attorney General




                                          3
     Case 2:13-cv-00193 Document 1164-1 Filed on 06/18/19 in TXSD Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

MARC VEASEY et al.,                       §
         Plaintiffs,                      §
                                          §
v.                                        §
                                          §     Civil Action No. 2:13-cv-193 (NGR)
GREG ABBOTT, et al.,                      §
         Defendants,                      §
                                          §
                                          §


                                        ORDER

        Before the Court is Defendants’ Unopposed Motion to Extend the Time to

Respond to Plaintiffs’ Motions for Attorneys’ Fees. Having considered the Motion, the

Court is of the opinion that Motion should be GRANTED.

        IT IS THEREFORE ORDERED that Defendants’ Unopposed Motion to Extend

the Time to Respond to Plaintiffs’ Motions for Attorneys’ Fees is hereby GRANTED.


        Defendants’ responses are due by August 2, 2019.




        SIGNED this            day of                   , 2019.




                                              HON. NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




                                          1
